Title: From George Washington to Anne-César, chevalier de La Luzerne, 29 December 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters December 29, 1782
                        
                        I have the honor of enclosing to Your Excellency, under a flying seal, a Letter to the Count de Rochambeau;
                            it accompanies the Cannon presented to him by Congress—should the Count have left the Continent previous to their arrival,
                            agreeably to his direction, I must request you will have the goodness to take charge of these Peices, and of the Carriages
                            which will also be sent to your Orders.
                        This Letter will be handed to Your Excellency by a Sergeant of Artillery, who has the care of transporting
                            the Cannon, and will be responsible that they are delivered in good order at Philadelphia. I have the honor to be With
                            perfect respect Your Excellency’s Most Obedt Servt
                        
                            Go: Washington
                        
                    